Shepley, C. J.
— The suit is upon a promissory note made by defendants, and payable to plaintiff.
The first objection made to a recovery, is, that it was made on the Lord’s day.
It appears to have been written and the defendants’ names to have been subscribed to it on that day, when the plaintiff was not present, and to have been afterwards delivered to him on a week- day, when he delivered up another note in exchange for it.
The statute, c. 160, $ 26, declares it to be unlawful to “do any work, labor or business” on the Lord’s'day.
The note did not become a valid contract or a part of the business transaction until it was delivered. The plaintiff does not appear to have been a party to the execution of it on the Lord’s day. The objection cannot prevail. Bloxsome v. Williams, 3 B. & C. 232.
Another objection is, that a material alteration has been made in the note since it was executed.
It appears to have been written and to have been subscribed by the two sureties, and to have been taken by the principal to the house of the attesting witness, where it was subscribed by the principal and by the attesting witness, at his request, in the absence of the sureties.
There was no alteration of the note after it became a valid contract, by delivery to the plaintiff. In this, and in other *145respects, the facts are quite different from those proved in the case of Brackett v. Mountfort, 2 Fairf. 115. The note cannot be regarded as invalid on account of a material alteration, for it is now, so far as it respects the principal, in the same state in which he caused it to be made.
The attestation of the witness not having been limited by him to the signature of the principal, would be applicable, apparently to all the signatures. The fact, that it was not made to all of them, might be proved, and their contract would not be affected by that attestation.
Their right to be protected by the statute of limitations, would remain the same.
The declarations of the principal defendant, respecting his reason for having the note made on the Lord’s day, and respecting illegal interest, are not receivable as evidence.

Defendants defaulted.

Wells, Howard, Rice and Hathaway, J. J., concurred.